Citation Nr: 9900381	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-25 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability resulting from VA medical treatment for 
coronary artery disease with myocardial infarction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, B.S.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1962 to 
June 1966.

This matter comes before the Board of Veterans Appeals 
(Board) from an August 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran testified before the undersigned 
member of the Board at a hearing held in Washington, DC, in 
August 1998.  Additional evidence was received at this 
hearing for which a waiver of initial RO consideration was 
obtained.
 
The Board notes that the veteran, in his Substantive Appeal 
received in July 1997, stated that VA physicians should have 
diagnosed his diabetes earlier, thereby raising the issue of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability resulting from VA medical treatment for 
diabetes.  This matter is therefore referred to the RO for 
appropriate consideration.


REMAND

Briefly, the veteran contends that VA physicians failed to 
diagnose his coronary artery disease in 1990, and that had 
his disease been timely diagnosed, he would not have 
experienced a myocardial infarction in April 1992.  He 
further contends that VA should have hospitalized him when a 
stress thallium test performed on April 22, 1992, at the VA 
Medical Center (VAMC) in Battle Creek, Michigan, revealed 
abnormalities, since he experienced his initial myocardial 
infarction several days following this test.  He contends 
that the myocardial infarction he suffered on April 29, 1992, 
represents additional disability resulting from VAs 
treatment and failure to diagnosis his coronary artery 
disease.

The Board notes that the RO has obtained treatment records 
from the VAMCs located at Saginaw and Ann Arbor, Michigan, 
for the period from 1990 to the present, but that the record 
discloses that the veteran apparently sought treatment at VA 
facilities for pertinent complaints as early as 1987.  
Moreover, the Board notes that the RO has not undertaken 
adequate efforts to obtain pertinent records from the Battle 
Creek, Michigan, facility, including the report of the stress 
thallium test performed at that facility in April 1992.

Finally, the record reflects that the veteran may be in 
receipt of disability benefits from the Social Security 
Administration (SSA).  If he is, the decision of the SSA, as 
well as the record upon which such decision was based, could 
be relevant to the current appeal.
 
Under the circumstances, the Board concludes that further 
development of the veterans claim is required.  Accordingly, 
this case is REMANDED to the RO for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers who may possess 
additional records pertinent to his 
claim.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.  In any event, the RO 
should obtain treatment records for 
the veteran from the VAMCs located 
in Battle Creek, Saginaw and Ann 
Arbor, Michigan, for the period from 
January 1987 to the present. 

2.  The RO should contact the 
veteran to ascertain whether he is 
in receipt of any disability 
benefits from the SSA.  If he is, 
the RO should attempt to obtain a 
copy of the SSA decision awarding 
the veteran disability benefits, as 
well as copies of the record upon 
which the veterans award of SSA 
disability benefits was based, and 
copies of records associated with 
any subsequent disability 
determinations by the SSA.

3.  Following completion of the 
above development, the RO should 
arrange for a VA physician with 
appropriate expertise to review the 
claims file.  The physician should 
be requested to provide an opinion 
as to whether the medical care 
provided by VA from 1990 until April 
29, 1992, was properly administered 
with regard to detection, diagnosis 
and treatment of the veterans 
coronary artery disease.  The 
examiner should also provide an 
opinion as to whether it is at least 
as likely as not that VAs treatment 
or failure to properly diagnose and 
treat the veterans coronary artery 
disease resulted in additional 
disability, including myocardial 
infarction.  The rationale for all 
opinions expressed should also be 
provided.  The report is to reflect 
that a review of the claims file was 
made.  The report must be typed.

4.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue on appeal, to include 
consideration of all evidence added 
to the claims file since the July 
1997 Statement of the Case.

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the RO should issue a Supplemental 
Statement of the Case and afford the veteran and his 
representative an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
